            Case 1:19-cv-09859-LJL Document 28 Filed 06/23/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X               6/23/2020
                                                                       :
VICTOR LOPEZ, on behalf of himself and all others                      :
similarly situated,                                                    :
                                                                       :
                                    Plaintiffs,                        :      19-cv-9859 (LJL)
                                                                       :
                  -v-                                                  :          ORDER
                                                                       :
KRISPY KREME DOUGHNUT CORP.,                                           :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- :

LEWIS J. LIMAN, United States District Judge:


       The Court has before it several motions to dismiss in cases alleging violations of the
Americans with Disabilities Act for the failure of businesses to accommodate legally blind
individuals in the purveyance of gift cards. Similar motions to dismiss raising the same
arguments as are raised in the motions before this Court are currently pending on appeal before
the Second Circuit in the following cases: Dominguez v. Banana Republic, LLC, 20-1559 and
Murphy v. Kohl’s Corp., 20-1608.

        Accordingly, IT IS HEREBY ORDERED that the motion to dismiss (Dkt. No. 21) in this
case is DENIED WITHOUT PREJUDICE to renewal after a decision by the Second Circuit in
either Dominguez or Murphy:

       IT IS FURTHER ORDERED that all proceedings in this case are STAYED pending a
decision in either Dominguez or Murphy.

        SO ORDERED.



Dated: June 23, 2020                                       __________________________________
       New York, New York                                             LEWIS J. LIMAN
                                                                  United States District Judge
